Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 11/19/2019, in which claims 
1-8, 10, 12-20, 22 and 24-36 are considered below.
                                                    Allowable Subject Matter
Claims 1-8, 10, 12-20, 22 and 24-36 are allowable in light of the prior art of record.

   Reasons for Allowance
       The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach the overall combination as claimed “An unmanned aerial vehicle (UAV) including a plurality of articulated legs for landing and perching on a curved ferromagnetic surface, each articulated leg comprising: a main body attaching the articulated leg to the UAV; a magnet configured to magnetically attach to the curved ferromagnetic surface; a magnetic foot for housing the magnet and configured to magnetically articulate towards and attach to the curved ferromagnetic surface using the magnet in a perpendicular orientation with respect to the curved ferromagnetic surface in response to the UAV approaching the curved ferromagnetic surface in order to land the UAV on the curved ferromagnetic surface and for the UAV to perch on the curved ferromagnetic surface after the landing; a passive articulation joint coupling the main body to the magnetic foot and configured to passively articulate the magnetic foot with two degrees of freedom with respect to the curved ferromagnetic surface; and a detachment motor configured to magnetically detach the magnetic foot from the curved ferromagnetic surface by tipping the magnetic foot away from the curved ferromagnetic surface, wherein the magnetic foot is further configured to remain magnetically attached to the curved ferromagnetic surface while the UAV is perched on the curved ferromagnetic surface.”, the previous cited limitations of claim 1 in conjunction with all other limitations of the dependent and independent claims are not taught nor suggested by the prior art of record (PTO-892 and 1449). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642